DETAILED ACTION
This Office Action is in response to Application 16/089,087 filed on September 27, 2018.
Claims 1 – 15 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Two information disclosure statements (IDS) were submitted with Application 16/089,087. One IDS submitted on November 14, 2018 was filed after the mailing date of the Application 16/089,087 on September 27, 2018. The other IDS submitted on June 15, 2020 was also filed after the mailing date of the Application 16/089,087 on September 27, 2018. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on September 27, 2018 have been received.

Priority
 Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.


Drawings
The drawings submitted on September 27, 2018 are accepted. 

Claim Objections

Claim 4 is objected to because of a typo in the third limitation of the claim “are equivalent to the determined features.” This limitation element should read “are equivalent to the determined attributes.”   Appropriate correction is required. For examination purposes, this limitation element shall be construed as “are equivalent to the determined attributes.”   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 3 are rejected as being unpatentable over Nielsen (US Pat. 7,229,144) in view of Beak (US Pub. 2017/0225392).

Regarding claim 1, Nielsen teaches an apparatus comprising:
Nielsen: col 7, ln 29 – 34, dispensing device 16 can be governed by a suitable control device, such as controller 20. Controller 20 can be configured to receive output generated from analysis of the physical characteristics of the three-dimensional geometric test shape 12 and generate output relevant to alignment solutions); 
a memory on which is stored instructions that are to cause the processor to (Nielsen: col 7, ln 29 – 34): 
identify features for a three-dimensional (3D) indicator object to be fabricated by a 3D fabricating device (Nielsen: col 4, ln 14 – 26, The investigational topographic feature(s) 56 may have various other configurations and geometries as desired and required. The investigational topographic feature(s) 56 will have at least one continuous surface region configured to facilitate physical characteristic analysis of surface or material discontinuities or irregularities. Thus, it is contemplated that one or more of shape, size, contour, and color, can vary from investigational topographic feature 56 to investigational topographic feature 56 on a given geometric test shape 12 . . . This variation can be accomplished by varying the material deposition pattern or sequence executed by dispensing member 16 in forming the geometric test shape 12),
 wherein the identified features define a shape and a pattern of colors for the 3D indicator object (Nielsen: col 4, ln 14 – 26); 
instruct the 3D fabricating device to fabricate the 3D indicator object to have the identified features (Nielsen: col 3, ln 30 – 36,  nozzle alignment system as disclosed is depicted at reference numeral 10. A three-dimensional geometric test shape 12 is prepared by the solid free form fabrication process and device to be utilized in subsequent production processes. The three-dimensional geometric test shape 12 may be of any size and/or geometric shape or configuration amenable to analysis),
Nielsen: col 4, ln 14 – 26) and 
wherein each of the plurality of surfaces has the same certain pattern of the plurality of colors (Nielsen: col 4, ln 14 – 26); and 
determine properties of the fabricated 3D indicator object (Nielsen: col 6, ln 8 - 13 , Data acquisition devices 24 suitable for use in the present system are those which are capable of detecting a physical characteristic or characteristics manifested in at least one of the investigational topographic features 56 of the three-dimensional geometric test shape 12 which varies or deviates from accepted or predetermined norms), 
but Nielsen does not explicitly disclose an apparatus comprising:
wherein the 3D indicator object has a shape having a plurality of surfaces on which a plurality of colors are arranged in a certain pattern as defined by the identified features
wherein each of the plurality of surfaces has the same certain pattern of the plurality of colors.

However, Beak teaches an apparatus comprising:
wherein the 3D indicator object has a shape having a plurality of surfaces on which a plurality of colors are arranged in a certain pattern as defined by the identified features (Beak: para [0185], the forming material spraying module 100 . . . based on the shape data (s320 ) and arrives at a forming material spraying section (s321 ), the forming material may be equivalently sprayed according to a predefined spraying pattern (s323). For example, when the forming materials include a cyan forming material, a magenta forming material, a yellow forming material, and a white forming material, the forming materials may be sprayed in order of the cyan forming material, the magenta forming material, the yellow forming material, and the white forming material. When a forming material is sprayed and stacked on the top surface of the base portion 21 or a previously fixed forming material; para [0012]; para [0074])
wherein each of the plurality of surfaces has the same certain pattern of the plurality of colors (Beak: para [0185]; paras [0012] &  [0074]).

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielsen to incorporate the teachings of Beak wherein the 3D indicator object has a shape having a plurality of surfaces on which a plurality of colors are arranged in a certain pattern as defined by the identified features wherein each of the plurality of surfaces has the same certain pattern of the plurality of colors. The one of ordinary skill in the art would have been motivated to do so to maintain a level (e.g., color forming materials) of using each of the spray nozzles to be almost equivalent or similar by spraying in a certain pattern, thereby reconsidering reliability of the shape forming operation and reducing an amount of forming materials lost in maintaining each spray  nozzle (Beak: paras [0006] – [0008]).


Regarding claim 2, modified Nielsen further teaches the apparatus according to claim 1, and Beak also teaches a apparatus, wherein each of the plurality of colors in the certain pattern of the plurality of colors has a common size and shape with respect to each other (Break: para [0132], The spraying portions 110 to 140 may spray the forming materials a 1 to a 4 to the base portion 21 according to a certain pattern. The first spraying portion 110 to the fourth spraying portion 140 may spray the forming materials a 1 to a 4 through a plurality of circulations P 1 to P 4 (refer to FIGS. 18 and 23 ). In this case, the first spraying portion 110 to the fourth spraying portion 140 may spray the forming materials a 1 to a 4 in the same pattern for each of the circulations P 1 to P 4 ).

Regarding claim 3, modified Nielsen further teaches apparatus according to claim 1,  and Nielsen also teaches an apparatus, wherein the properties of the fabricated 3D indicator object include any of geometry, color, mechanical properties, surface properties, microstructure properties, electrical properties, magnetic properties, and combinations thereof (Nielsen: col 4, ln 14 – 26).


Claims 4 - 15 are rejected as being unpatentable over Nielsen (US Pat. 7,229,144) in view of Beak (US Pub. 2017/0225392), in further view of Zhang (US. Pub. 2019/0196449). 

Regarding claim 4, modified Nielsen further teaches the apparatus according to claim 1, wherein the instructions are further to cause the processor to:
access data for a production 3D part for the 3D fabricating device to fabricate (Beak: para [0102], The data input portion 201 may receive shape data with respect to the shape 89 that will be formed by the shape forming apparatus 10 . Here, the shape data may include a two-dimensional or three-dimensional view that is digitally shown. The shape data may include information such as an external surface, a boundary line, coordinate values of feature points and the like of the shape 89) ; 
determine attributes of the production 3D part from the accessed data (Beak: para [0173], When the shape data is input, the shape forming apparatus 10 may determine how to control the forming material spraying module 100 to form the shape 89 by analyzing the input shape data(s 302). For example, when the shape data is input, a spraying position, a spraying amount, a spraying pattern or the like of the forming material a may be determined based on the shape data); and 
identify the features for the 3D indicator object from the determined attributes of the production 3D part, wherein the identified features are equivalent to the determined features(Beak: para [0173]),

access data for a production 3D part for the 3D fabricating device to fabricate; 
determine attributes of the production 3D part from the accessed data; and 
identify the features for the 3D indicator object from the determined attributes of the production 3D part, wherein the identified features are equivalent to the determined features.

However, Zhang further teaches the apparatus according to claim 1, wherein the instructions are further to cause the processor to:
access data for a production 3D part for the 3D fabricating device to fabricate (Zhang: paras [0087] & [0089], processes 1200 for receiving . . . determining manufacturing data . . .   the model is or includes a three-dimensional (3-D or 3D) model. The 3D model can include data of a plurality of polygons or other sub-shapes. For example, the model can include data indicating the vertices of polygons and associations between those vertices to form polygons, e.g., triangles, quads, or other polygons);
determine attributes of the production 3D part from the accessed data (Zhang: paras [0087] & [0089]); and 
identify the features for the 3D indicator object from the determined attributes of the production 3D part, wherein the identified features are equivalent to the determined features (Zhang: [0139], manufacturing device, the operations further comprising operating the manufacturing device based at least in part on the manufacturing data to produce at least one component associated with the three-dimensional model).

Zhang: paras [0019] – [0021]).

	Regarding claim 5, modified Nielsen further teaches the apparatus according to claim 4, and Zhang also teaches an apparatus, wherein the 3D indicator object has a shape that differs from a shape of the production 3D part (Zhang: para 0025], Various examples provide a design platform that can provide a workflow for different stages of customization, such as shape segmentation and modification, resolution definition, and specification).

Regarding claim 6, modified Nielsen further teaches the apparatus according to claim 1, and Zhang also teaches an apparatus, wherein the apparatus is the 3D fabricating device and the instructions are further to cause the processor to fabricate the 3D indicator object (Zhang: para [0096],  a manufacturing device can be operated. For example, a die cutter or laser cutter can be operated based on the determined manufacturing data to cut out one or more parts. Examples are discussed herein, e.g. . . . One or more parts can be folded or assembled. One or more folded or assembled parts can then be assembled to each other, e.g., at or using joint mating features, to form a completed physical model (in some examples, one folded or assembled part is the entire physical model).

Nielsen: col 6, ln 59 – col 7, ln 13, The data acquisition device 24 may be associated with a suitable data processing interpretation unit 28. The data processing/interpretation unit 28 is coupled to controller 20. Typically, the controller20 will be capable of producing alignment adjustments to the dispensing devices 16 as a result of information received from the data acquisition system  . . . The method as disclosed may also be employed to provide data and/or alignment solutions which can be transmitted as desired or required to accomplish nozzle alignments . . . It is also contemplated that the analytical data derived from the geometric test shape 12 can be translated into viable offset data which can be employed to automatically adjust the timing of drop ejection between various members of the dispensing device 16 so that material dispensed from the various nozzles of different members is placed properly relative to one another).

Regarding claim 8, modified Nielsen teaches the apparatus. Therefore, modified Nielsen teaches the method. 

Regarding claim 9, modified Nielsen teaches the apparatus. Therefore, modified Nielsen teaches the method. 

Regarding claim 10, modified Nielsen teaches the apparatus. Therefore, modified Nielsen teaches the method. 


	
Regarding claim 12, modified Nielsen teaches the apparatus. Therefore, modified Nielsen teaches the method. Modified Nielsen further teaches the method according to claim 8, and Zhang also teaches a method, further comprising:
accessing data for a second production 3D part for the 3D fabricating device to fabricate (Zhang: claim 18, The method according to claim 15, further comprising: receiving data of a second three dimensional model; receiving data of a spatial relationship between the three-dimensional model and the second three-dimensional model; and determining data of a second planar model based at least in part on: the data of the second three-dimensional model, and data of a second cutting plane; Zhang: paras [0087] & [0089]); 
identifying second features for a second 3D indicator object based upon attributes of the second production 3D part specified in the accessed data (Zhang: claim 18; Zhang: paras [0087] & [0089],); and 
fabricating, at a second location of a printing area, the second 3D indicator object corresponding to the identified second features while fabricating the second production 3D part (Zhang: claim 18; (Zhang: [0139]).

Regarding claim 13, modified Nielsen teaches the method according to claim 8, wherein fabricating the 3D indicator object further comprises fabricating the 3D indicator object at a first location of a printing area (Zhang: paras [0087] & [0089]), said method further comprising:
Zhang: claim 18), 
but modified Nielsen does not explicitly disclose said method further comprising:
fabricating a second 3D indicator object at a second location of a printing area, wherein the second location is determined to have a different thermal condition as compared to the first location.
However, fabricating a second 3D indicator object at a second location of a printing area, wherein the second location is determined to have a different thermal condition by the claimed method was a matter of choice, which one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious, absent persuasive evidence fabricating a second 3D indicator object at a second location of a printing area, wherein the second location is determined to have a different thermal condition was significant (Explanation: The specification of the instant application does not provide persuasive evidence regarding fabricating a second 3D indicator object at a second location of a printing area, wherein the second location is determined to have a different thermal condition and, therefore, the use of a particular fabricating a second 3D indicator object at a second location of a printing area, wherein the second location is determined to have a different thermal condition by the method is deemed obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant; See also See also MPEP § 2144.04(IV)(B)).

Regarding claim 14, modified Nielsen teaches the apparatus and method. Therefore, modified Nielsen teaches the three-dimensional (3D) fabricating device.

Regarding claim 15, modified Nielsen teaches the apparatus and method. Therefore, modified Nielsen teaches the three-dimensional (3D) fabricating device.


Conclusion

 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


Morovic (US Pat. 10,442,135)
Tastl (US Pat. 10,926,528)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        04/10/2021


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115